—In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Village of Amityville dated December 10, 2008, which, after a hearing, approved the site plan of the respondent JAMM Holding, Inc., doing business as Richmond Autobody, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Spinner, J.), dated June 6, 2011, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
To the extent that certain notices of the public hearing before the Planning Board of the Village of Amityville (hereinafter the Planning Board) were deficient, such defects did not deprive the Planning Board of jurisdiction over the application and did not render its determination void {see Matter of Fine Assoc. v Board of Trustees of Vil. of Elms ford, 228 AD2d 437 [1996]; Matter of Cellular Tel. Co. v Meyer, 200 AD2d 743 [1994]; Matter of Velez v Board of Appeals of City of New Rochelle, 147 AD2d 648 [1989]). A local planning board has broad discretion in deciding applications for site-plan approvals, and judicial review is limited to determining whether the board’s action was illegal, arbitrary and capricious, or an abuse of discretion {see Matter of In-Towne Shopping Ctrs., Co. v Planning Bd. of the Town of Brookhaven, 73 AD3d 925, 926 [2010]; Matter of Kearney v Kita, 62 AD3d 1000 [2009]; Matter of Davies Farm, LLC, v Planning Bd. of Town of Clarkstown, 54 AD3d 757, 758 [2008]). Here, the Planning Board’s determination had a rational basis, and was not illegal, arbitrary and capricious, or an abuse of discretion {see generally Matter of Kearney v Kita, 62 AD3d at 1002).
The petitioners’ remaining contention need not be reached.
Accordingly, the Supreme Court properly denied the petition *847and dismissed the proceeding.
Skelos, J.E, Hall, Austin and Hinds-Radix, JJ., concur.
Motion by the respondent JAMM Holding, Inc., doing business as Richmond Autobody, to dismiss an appeal from a judgment of the Supreme Court, Suffolk County, dated June 6, 2011, on the ground that it has been rendered academic. By decision and order of this Court dated October 15, 2012, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is,
Ordered that the motion is denied.
Skelos, J.E, Hall, Austin and Hinds-Radix, JJ., concur.